ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
SLSCO, Ltd.                                   ) ASBCA No. 63152
                                              )
Under Contract No. W912PP-19-C-0018           )

APPEARANCES FOR THE APPELLANT:                   Dean W. Baxtresser, Esq.
                                                 David R. Hazelton, Esq.
                                                 Walter A. Perry, Esq.
                                                  Latham & Watkins LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Joseph C. Mobbley, Esq.
                                                 Joseph E. Merrion, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Phoenix

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 6, 2022




                                           DAVID B. STINSON
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63152, Appeal of SLSCO, Ltd.,
rendered in conformance with the Board’s Charter.

      Dated: September 6, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals